IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 312A17

                                Filed 6 April 2018

VOGLER REYNOLDA ROAD, LLC

            v.

SCI NORTH CAROLINA FUNERAL SERVICES, INC.



      Appeal pursuant to N.C.G.S. § 7A-27(a)(2) from an opinion and final judgment

entered on 3 April 2017 by Judge James L. Gale, Chief Special Superior Court Judge

for Complex Business Cases, in Superior Court, Forsyth County, after the case was

designated a mandatory complex business case by the Chief Justice pursuant to

N.C.G.S. § 7A-45.4(b). Heard in the Supreme Court on 14 March 2018.


      Ward and Smith, P.A., by John M. Martin, for plaintiff-appellee.

      Moore & Van Allen PLLC, by Anthony T. Lathrop and Glenn E. Ketner, III, for
      defendant-appellant.


      PER CURIAM.


      AFFIRMED.